Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheidler et al (2009/0299564).

 “[0021] The operator can adjust conditions of cleaning fan 28 and cleaning shoe 30, such as the speed thereof, by way of inputting information on operator controls 54. The operator may control the speeds of cleaning fan 28 and cleaning shoe 30 based on the type of crop, which is being harvested by agricultural vehicle 10. Sensors 62 may detect not only speed, but other elements and conditions, such as vibration frequencies of cleaning fan 28 and cleaning shoe 30, which may indicate bearing degradation or an imbalanced load. The effective control of the speed of cleaning fan 28 and the speed of cleaning shoe 30 ensures effective efficient harvesting of the grain while maintaining superior quality of the grain process through cleaning assembly 20.”
“[0022] Sensors 64 may sense various attributes of not only cleaning system 20 but other environmental and performance aspects of agricultural vehicle 10. Even though sensors 64 are depicted as sensors associated with cleaning control system 50 the sensors may be a part of other systems of vehicle 10 and the information is communicated to cleaning control system 50. The items sensed included grain damage, grain loss, humidity of the air, barometric pressure, temperature of the air, angular attitude of agricultural vehicle 10 and grain moisture. These and other elements are important to the altering of the speed of cleaning fan 28 and/or cleaning shoe 30. Feedback of the sensed elements may be automatically controlled by controller 52 upon criteria contained therein, or by way of information input by the operator, by way of operator controls 54.”
“[0023] The amount and type of grain damage may be detected by one of sensors 64 so that the damage that is occurring can be compensated for by cleaning assembly 20 to reduce the loss of the grain or the information is passed on, by way of controller 52, so that other elements effecting the grain damage may be adjusted prior to the grain reaching cleaning system 20. A grain loss sensor 64 detects grain that is being moved beyond cleaning system assembly 20, which would indicate that some element of cleaning system 20 may need to be changed, such as the speed of cleaning fan 28 and/or the speed of operation of cleaning shoe 30. The humidity of the air can influence the density of the air, which can affect the speed at which cleaning fan 28 and/or cleaning shoe 30 may effectively operate. Again, criteria obtained within controller 52 can be utilized to alter the speed of either cleaning fan 28 or cleaning shoe 30 based upon the density of the air which may be reflected partially by the humidity of the air.”
1. A combine comprising: 
a feeder housing for receiving harvested crop (18); 
a separating system for threshing the harvested crop to separate grain from residue (20); 
a crop cleaning system including a cleaning fan (28) powered by a fan drive (motor 58) to propel the residue into a residue system of the combine; 
at least one sensor (62) for detecting an operational parameter of the fan drive (such as speed, imbalanced load, vibration etc., see par. 21); and 
a controller (52) coupled to the at least one sensor, the controller configured to: 

control a speed of the cleaning fan based on the comparison (highlighted in the quote above, and/or par. 30).
“[0025] Cleaning control system 50 operates cleaning fan 28 and cleaning shoe 30 independent of engine speed for a load on the engine to thereby reduce variability within cleaning system 20. Motors 58 and 60 have shafts that turn at selected speeds under the control of controller 52 and each of which may have a substantially constant shaft speed independent of the speed of a shaft of engine 36 and of each other. There being no mechanical linkage directly from a moving portion of engine 36 to cleaning fan 28 and cleaning shoe 30 thereby allowing cleaning control system 50 to operate independent of the speed of engine 36. This advantageously allows for optimum performance of cleaning system 20 regardless of engine speed. The speed of cleaning fan 28 and/or cleaning shoe 30 may be set to operate at a default speed unless another speed is input by the operator by way of operator controls 54. Further, the information received from sensors 62 and 64 can be utilized by controller 52 to automatically compensate the speeds of cleaning fan 28 and cleaning shoe 30 for optimal performance of cleaning assembly 20. Controller 52 can switch the direction of motors 58 and 60 in order to move grain off of cleaning shoe 30 for the purpose of starting agricultural vehicle 10, for example if grain was left on cleaning shoe 30 when agricultural vehicle 10 was powered down.”

2. The combine of claim 1, wherein the controller is further configured to: compare the load to the load threshold, maintain the speed of the cleaning fan when the load is less than the load threshold, 

3. The combine of claim 1, wherein the controller is further configured to: compare the load to a second load threshold, and control the speed of the cleaning fan based on the comparison between the load and the second load threshold (capability taught above, multiple thresholds can be considered).

4. The combine of claim 1, wherein the controller is further configured to: compare the load to the load threshold, and decrease the speed of the cleaning fan when the load is less than the load threshold (within the capability as taught above).

The following method steps are inherent in view of the apparatus taught above:

11. A method for controlling a combine comprising: receiving, by a feeder housing, harvested crop; threshing, by a separating system, the harvested crop to separate grain from residue; cleaning, by a crop cleaning system including a cleaning fan powered by a fan drive, by propelling the residue into a residue system of the combine; detecting, by at least one sensor, an operational parameter of the fan drive; determining, by a controller coupled to the at least one sensor, a load on the fan drive from the detected operational parameter; comparing, by the controller, the determined load to a load threshold; and controlling, by the controller, a speed of the cleaning fan based on the comparison.

12. The method of claim 11, further comprising: comparing, by the controller, the load to the load threshold; maintaining, by the controller, the speed of the cleaning fan when the load is less than the load threshold; and increasing, by the controller, the speed of the cleaning fan when the load is greater than the load threshold.

13. The method of claim 11, further comprising: comparing, by the controller, the load to a second load threshold; and controlling, by the controller, the speed of the cleaning fan based on the comparison between the load and the second load threshold.

14. The method of claim 11, further comprising: comparing, by the controller, the load to the load threshold; and decreasing, by the controller, the speed of the cleaning fan when the load is less than the load threshold.

The following are already addressed above, unless otherwise noted:

21. A combine comprising: a feeder housing for receiving harvested crop; a separating system for threshing the harvested crop to separate grain from residue (par. 20); a crop cleaning system (20) including a cleaning fan powered by a fan drive to propel the residue into a residue system of the .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10, 15-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheidler et al (2009/0299564).


“[0026] The present invention eliminates the prior art mechanical drive, which is connected directly to the engine output through a series of belts, chains, pulleys, cranks and/or gears. Motors 58 and 60 are independently driven and may be electrical in nature and may controlled by a controller 52 even if motors 58 and 60 are driven in some other manner, such as hydraulically or pneumatically. The information displayed on display 56, for the operator may include the outputs from sensors 62 and 64 or selected outputs therefrom.”

5. The combine of claim 1, wherein the fan drive includes a hydraulic motor, and the sensor includes a hydraulic pressure sensor, and wherein the controller is further configured to: determine the load on the fan drive from hydraulic pressure detected by the sensor, and control the speed of the cleaning fan based on the detected hydraulic pressure (alternative drive is taught above; it would be obvious that the sensor is a pressure sensor).

6. The combine of claim 5, wherein the fan drive includes a hydraulic pump, and wherein the controller is further configured to: control the hydraulic pump to control the speed of the cleaning fan (in a hydraulic drive system, the pump is an obvious component, within the skill that such system uses a pump control).

7. The combine of claim 1, wherein the fan drive includes a transmission and a motor, and the sensor includes a torque sensor, and wherein the controller is further configured to: determine the load on the fan drive from torque detected by the torque sensor, and control the speed of the cleaning fan by controlling the power applied to the fan motor based on the detected torque or control a gear ratio of the fan drive transmission based on the detected torque (yet, another alternative embodiment is not shown/taught).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": a “transmission” used for the same purpose as electric, hydraulic or pneumatic drives (taught above); 
It would be obvious to pick and choose among the well known drive means, thus being able to control the fan speed as detailed above.


8. The combine of claim 1, wherein the fan drive includes an electric motor, and the sensor includes an electrical power sensor, and wherein the controller is further configured to: determine the load on the fan drive from electrical power detected by the sensor, and control speed of the cleaning fan by controlling the power applied to the electric motor based on the detected electric power (controlling the power is an obvious means for controlling the fan drive, thus its speed).



10. The combine of claim 1, further comprising: a touch screen display, wherein the controller is further configured to: display an indicator on the touch screen display that indicates the operational parameter of the cleaning fan, receive user input through the touch screen display indicating fan speed settings for a given operational parameter, and control the speed of the fan based on the received input (par. 20, teaches a display 56, controls 54, while it does not specifically describe the “touch” feature of the display control, one skill would recognize that it would be within the skill to use a touch screen control).

The following are already addressed above in the apparatus: 

15. The method of claim 11, further comprising: determining, by the controller, the load on the fan drive from a hydraulic pressure detected by a hydraulic pressure sensor included in the sensor; and controlling, by the controller, the speed of the cleaning fan by controlling the power applied to a hydraulic motor included in the fan drive based on the detected hydraulic pressure.



17. The method of claim 11, wherein the at least one sensor includes a torque sensor, the method further comprising: determining, by the controller, the load on the fan drive from a torque detected by the torque sensor; and controlling, by the controller, the speed of the cleaning fan by controlling the power applied to the motor based on the detected torque, or by controlling a gear ratio of a transmission included in the fan drive based on the detected torque.

18. The method of claim 11, wherein the at least one sensor includes electric power sensor, the method further comprising: determining, by the controller, the load on the fan drive from an electrical power detected by the electric power sensor; and controlling, by the controller, the speed of the cleaning fan by controlling the power applied to an electric motor included in the fan drive based on the detected electric power.

19. The method of claim 18, further comprising: controlling, by the controller, an electric motor driver circuit included in the fan drive to control the power applied to the electric motor.

20. The method of claim 11, further comprising: displaying, by a touchscreen display, an indicator that indicates the operational parameter of the cleaning fan; receiving, by the touchscreen 

The following already addressed above, unless otherwise noted:

22. The combine of claim 21, wherein the fan drive includes a hydraulic motor and a hydraulic valve, the hydraulic valve mechanically configured such that hydraulic pressure controls an actuation state of the hydraulic valve (the valve is an obvious component).

23. The combine of claim 22, wherein the hydraulic valve includes multiple spring loaded valves that are forced open at different pressure thresholds (spring loaded valves is an obvious component when the alternative specie, i.e. hydraulic system is used).

24. The combine of claim 21, wherein the fan drive includes an electric motor and a motor driving circuit, the motor driving circuit configured such that electrical current output to the electric motor is used as feedback for controlling the electric motor (obvious intended capability of the electric motor).

25. The combine of claim 24, wherein the feedback is used to control a pulse width of a signal supplied to the electric motor (obvious component and intended capability when using of the electric system taught above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

	Dugas et al (2017/0251601) teaches operational parameters (par. 31) and a fan speed sensor (78), a control unit (68) with a touch screen (par. 31), a hydraulic drive for driving the fan motor (50); the control system capable of fan speed control based on the load signal and other parameters (par. 6-7, 54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671